Exhibit 10.1
EXECUTION COPY
SECURITIES PURCHASE AGREEMENT
          SECURITIES PURCHASE AGREEMENT (this “ Agreement”) dated as of
October 4, 2011 by and between each stockholder that is a signatory to this
Agreement, (each, a “ Seller”, collectively, the “ Sellers”)) and Bulldog Super
Holdco, Inc. (f/k/a Bulldog Super Holdco, LLC), a Delaware corporation (the “
Purchaser”). Capitalized terms not defined herein shall have the meanings
attributed to them in the Merger Agreement (as defined below).
W  I  T  N  E  S  S  E  T  H :
          WHEREAS, Bulldog Holdings, LLC (f/k/a Bulldog Holdings, LLC), a
Delaware limited liability company and a wholly owned subsidiary of Purchaser (“
Holdings”), Bulldog Acquisition Sub, Inc., a Delaware corporation and a
wholly-owned subsidiary of Holdings (“ Acquisition Sub”) and Blackboard, Inc., a
Delaware corporation (“ Blackboard”) entered into that certain Agreement and
Plan of Merger (the “ Merger Agreement”), dated as of June 30, 2011, pursuant to
which Holdings will acquire Blackboard by merging Acquisition Sub with and into
Blackboard, on the terms and subject to the conditions set forth in the Merger
Agreement;
          WHEREAS, each Seller is the record owner of such number of shares of
Series A Preferred Stock (the “ Edline Shares”) of Edline Holdings, Inc. (the “
Company”) as are set forth next to such Seller’s name on Schedule I hereto,
(such Edline Shares owned by the Seller and set forth on such Schedule being
referred to herein collectively as the “ Securities”);
          WHEREAS, each Seller wishes to sell the Securities to Purchaser at the
Closing (as defined below), and Purchaser wishes to purchase the Securities from
each Seller, on the terms and subject to the conditions set forth herein; and
          WHEREAS, the parties intend that the transactions contemplated by this
Agreement and that certain Subscription Agreement for the issuance of
Purchaser’s shares shall be governed by Section 351 of the Internal Revenue Code
of 1986.
               NOW, THEREFORE, the parties hereby agree as follows:
ARTICLE I
Sale and Purchase of the Securities
     1.1 Sale and Purchase of the Securities. At the Closing (as defined below),
and on the terms and subject to the conditions set forth herein, each Seller
shall sell and deliver to Purchaser, and Purchaser shall purchase and accept
from each Seller, such Seller’s Securities (collectively, the “ Securities
Transactions”). The closing of the Securities Transactions (the “ Closing”)
shall take place immediately after the closing of the Merger, or such other date
as the parties hereto agree.
     1.2 Purchase Price. At the Closing, Purchaser shall pay to each Seller the
amount in cash set forth opposite such Seller’s name on Schedule I (the “
Purchase Price”) by wire transfer of immediately available funds to the bank
account designated in writing by such Seller on Schedule I hereto.

 



--------------------------------------------------------------------------------



 



     1.3 Deliveries. At the Closing:
          (a) Each Seller shall deliver to Purchaser the certificates evidencing
its Securities (or affidavits of loss with respect thereto), together with a
stock power in the form of Exhibit A duly executed by such Seller;
          (b) Purchaser shall deliver to each Seller (or such other person as
directed in writing by such Seller) the Purchase Price in accordance with
Section 1.2 hereof; and
          (c) Each Seller consents to the termination of that certain Amended
and Restated Stockholders Agreement of Edline Holdings, Inc., dated as of
March 26, 2010, by and among the Company and its stockholders (the “
Stockholders Agreement”) and terminates the Stockholders Agreement, effective at
and as of Closing, pursuant to its terms, and waives any and all rights
thereunder. Such consent, together with (i) the consent of the other Sellers
party to this Agreement, (ii) the consent of other stockholders party to the
Stockholders Agreement under subscription agreements by and among the Purchaser
and such stockholders, each dated as of October 4, 2011 and (iii) the consent of
Edline Holdings, Inc. in a letter agreement dated as of October 4, 2011,
constitute all of the consents necessary to terminate the Stockholders
Agreement. Accordingly, the Stockholders Agreement is terminated hereby and
thereby, effective at and as of Closing.
ARTICLE II
Representations and Warranties of Seller
     Each Seller, severally and not jointly, hereby represents and warrants to
Purchaser as of the date hereof and as of the date of the Closing as follows,
with respect to itself and its Securities only:
     2.1 Authorization. Seller has the requisite power to execute and deliver
this Agreement and to perform the transactions contemplated hereby to be
performed by it. This Agreement has been duly executed and delivered by Seller
and, assuming the due execution and delivery of this Agreement by Purchaser,
constitutes a legal, valid and binding obligation of Seller, enforceable against
it in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally, and subject, as to enforceability, to general principles of
equity.
     2.2 Title to the Securities. Other than the release of General Electric
Capital Corporation, which release is to be obtained by Archipelago Learning,
LLC, as of the date of the Closing, Seller will be the record and beneficial
owner of, or is trustee or executor of a trust or estate that is the record
holder of and whose beneficiaries are the beneficial owners of, and has good and
marketable title to, the Securities, free and clear of any and all security
interests, liens, changes, encumbrances, equities, claims, options or
limitations of whatever nature and free of any other limitation or restriction
(including any restriction on the right to vote, sell or otherwise dispose of
the Securities).
     2.3 Governmental Filings. Other than a filing on Form 8-K under the
Securities Exchange Act of 1934, as amended, no consent, approval, waiver,
order, or authorization of, or

 



--------------------------------------------------------------------------------



 



registration, declaration, or filing with, or notice to, any federal, state, or
foreign court or governmental agency, authority, or body or any instrumentality
or political subdivision thereof (“ Governmental Entity”), is required to be
obtained or made in connection with the execution and delivery of this Agreement
by Seller, the performance by Seller of the transactions contemplated hereby to
be performed by it, or the consummation by it of the transactions contemplated
hereby.
     2.4 No Conflicts. Other than the consent of General Electric Capital
Corporation, which is to be obtained by Archipelago Learning, LLC, the execution
and delivery of this Agreement by Seller does not, and neither the performance
by Seller of the transactions contemplated hereby to be performed by it, nor the
consummation of the transactions contemplated hereby, will, (i) conflict with,
result in any violation of, require any consent under or constitute a default
under any agreement to which Seller is a party or is otherwise bound;
(ii) violate any order, judgment, decree, writ, or injunction (“ Order”) of any
Governmental Entity applicable to Seller, or (iii) violate any domestic or
foreign law, statute, rule, or regulation (“ Law”) applicable to Seller.
     2.5 Acknowledgement of Release. The Seller acknowledges and agrees that as
of the Closing, other than the consideration payable pursuant to Section 1.2
hereof, the Seller shall have no further rights with respect to the Securities,
including without limitation, any rights to further consideration or to acquire
any equity securities of the Company or any of its affiliates.
     2.6 No Other Representations or Warranties. Except for the representations
and warranties contained in this Agreement, Purchaser acknowledges that Seller
does not make any other express or implied representation or warranty.
ARTICLE III
Representations and Warranties of Purchaser
     Purchaser hereby represents and warrants to Seller as of the date hereof
and as of the date of the Closing as follows:
     3.1 Organization. Purchaser is a corporation duly incorporated validly
existing and in good standing under the laws of the State of Delaware.
     3.2 Authorization. Purchaser has the requisite power to execute and deliver
this Agreement and to perform the transactions contemplated hereby to be
performed by it. The execution and delivery of this Agreement by Purchaser and
the performance by it of the transactions contemplated hereby to be performed by
it have been duly authorized by all necessary action on the part of Purchaser.
     3.3 No Conflicts. The execution and delivery of this Agreement does not,
and neither the performance by Purchaser of the transactions contemplated hereby
to be performed by it, nor the consummation of the transactions contemplated
hereby, will (i) conflict with the constitutive documents of Purchaser,
(ii) conflict with, result in any violation of, require any consent under or
constitute a default under any agreement to which Purchaser is a party or is
otherwise bound, or (iii) violate any Order of any Governmental Entity or any
Law applicable to Purchaser.

 



--------------------------------------------------------------------------------



 



     3.4 Purchase for Own Account. The Securities are being acquired for
investment for Purchaser’s own account, not as a nominee or agent, and not with
a view to the public resale or distribution of such Securities within the
meaning of the Securities Act of 1933, as amended (the “Securities Act”), and
Purchaser has no present intention of selling, granting any participation in or
otherwise distributing the same. Purchaser also represents that it has not been
formed for the specific purpose of acquiring the Securities.
     3.5 Exempt Sale. Purchaser acknowledges that the Securities have not been
registered under the Securities Act and are being offered and sold pursuant to
an exemption from registration contained in the Securities Act based in part
upon the representations of Purchaser contained in this Agreement.
     3.6 Accredited Investor Status. Purchaser is an “accredited investor”
within the meaning of Securities and Exchange Commission Rule 501 of
Regulation D, as presently in effect.
     3.7 No Other Representations or Warranties. Except for the representations
and warranties contained in this Agreement, each Seller acknowledges that
Purchaser does not make any other express or implied representation or warranty.
ARTICLE IV
Conditions to the Obligations of Seller and Purchaser
     4.1 Each party’s respective obligations to consummate the Securities
Transactions are subject to the closing of the Merger.
     4.2 The obligations of Sellers to consummate the Securities Transactions is
subject to the satisfaction or waiver by Sellers of the following conditions:
(i) the representations and warranties of Purchaser contained in Article III of
this Agreement shall be true and correct on and as of the date hereof and as of
the date of the Closing in all respects (except for such representations and
warranties that speak as of an earlier date, which shall be true and correct as
of such date); and (ii) Purchaser shall have performed in all material respects
all of the agreements and covenants contained in or contemplated by this
Agreement that are required to be performed by Purchaser under this Agreement at
or prior to the Closing.
     4.3 The obligations of Purchaser to consummate the Securities Transactions
with respect to any Seller are subject to the satisfaction or waiver by
Purchaser of the following conditions: (i) the representations and warranties of
such Seller contained in Article II of this Agreement shall be true and correct
on and as of the date hereof and as of the date of the Closing in all respects
(except for such representations and warranties that speak as of an earlier
date, which shall be true and correct as of such date); and (ii) such Seller
shall have performed in all material respects all of the agreements and
covenants contained in or contemplated by this Agreement that are required to be
performed by such Seller under this Agreement at or prior to the Closing.

 



--------------------------------------------------------------------------------



 



ARTICLE V
Termination
     5.1 This Agreement shall terminate: (i) automatically without any action on
the part of the parties hereto upon the termination of the Merger Agreement in
accordance with the terms thereof; or (ii) upon the written consent of the
parties hereto.
     5.2 If this Agreement is terminated pursuant to Section 5.1, this Agreement
shall forthwith become null and void and there shall be no liability or
obligation on the part of any Seller or Purchaser. Notwithstanding the
foregoing, the provisions in Sections 6.5 (Expenses), Section 6.6 (Governing
Law), Section 6.7 (Jurisdiction; Venue), and Section 6.11 (Waiver of Trial by
Jury) will survive the termination hereof.
ARTICLE VI
Miscellaneous
     6.1 Reasonable Best Efforts. Subject to the terms and conditions herein
provided, the parties hereto agree to use their respective reasonable best
efforts to take, or cause to be taken, all appropriate actions, to do, or cause
to be done, all things necessary, proper or advisable under applicable laws, and
to execute and deliver such documents and other papers as may be required to
carry out the provisions of this Agreement or to consummate the transactions
contemplated hereby as promptly as practicable.
     6.2 Binding Effect. Except as otherwise expressly provided herein, this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and permitted assigns.
     6.3 Counterparts. This Agreement may be executed in multiple counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same instrument.
     6.4 Entire Agreement. This Agreement (including the Schedules and Exhibits
attached hereto) constitutes the entire agreement of the parties hereto in
respect of the subject matter hereof, and supersedes all prior agreements or
understandings between the parties hereto in respect of the subject matter
hereof.
     6.5 Expenses. Each party hereto shall bear its own fees, costs and expenses
incurred in connection with the preparation, negotiation, execution, delivery,
and performance of this Agreement and the consummation of the transactions
contemplated hereby.
     6.6 Governing Law. This Agreement, and all claims or causes of action or
other matters (whether in contract, tort or otherwise) that may be based upon,
arise out of or relate to this Agreement or the negotiation, execution or
performance of this Agreement or the consummation of any of the transactions
contemplated hereby, shall be governed by and construed in accordance with the
laws of the State of Delaware applicable to contracts made and performed in such
State of Delaware, excluding any conflict or choice of law rule or principle
that might otherwise refer construction or interpretation thereof to the
substantive laws of another jurisdiction.

 



--------------------------------------------------------------------------------



 



     6.7 Jurisdiction; Venue. Any action, suit, or proceeding seeking to enforce
any provision of, or based on any matter arising out of or relating to, this
Agreement or the transactions contemplated hereby can be brought exclusively in
federal court sitting in the State of Delaware or, if such court does not have
jurisdiction, any district court sitting in the State of Delaware, and each of
the parties hereto hereby consents to the exclusive jurisdiction of such courts
(and of the appropriate appellate courts therefrom) in any such action, suit, or
proceeding and irrevocably waives, to the fullest extent permitted by applicable
law, any objection that it may now or hereafter have to the laying of the venue
of any such action, suit, or proceeding in any such court or that any such
action, suit, or proceeding that is brought in any such court has been brought
in an inconvenient forum.
     6.8 Notices. Any notice, request, demand, or other communication required
or permitted to be given hereunder shall be in writing and shall be deemed to
have been duly given if sent by hand delivery, mail (first class, certified
mail, postage prepaid), facsimile, or overnight courier if to either party
hereto, at the address or facsimile number set forth below such party’s name on
the signature pages hereto or to such other address or facsimile number as such
party shall have last designated by notice to the other party hereto in
accordance with this Section 6.8. Notices sent by hand delivery shall be deemed
to have been given when received or delivery is refused; notices mailed in
accordance with this Section shall be deemed to have been given three days after
the date so mailed; notices sent by facsimile shall be deemed to have been given
when electronically confirmed; and notices sent by overnight courier shall be
deemed to have been given on the next business day after the date so sent.
     6.9 Severability. If any provision of this Agreement or the application of
such provision to any person or circumstance shall be held by a court of
competent jurisdiction to be invalid, illegal, or unenforceable under the
applicable law of any jurisdiction: (i) the remainder of this Agreement or the
application of such provision to other persons or circumstances or in other
jurisdictions shall not be affected thereby; and (ii) such invalid, illegal, or
unenforceable provision shall not affect the validity or enforceability of any
other provision of this Agreement.
     6.10 Third-party Beneficiaries. Nothing express or implied in this
Agreement is intended or shall be construed to confer upon or give any person
other than the parties hereto and their respective successors and permitted
assigns any right, benefit, or remedy under or by reason of this Agreement.
     6.11 WAIVER OF TRIAL BY JURY. TO THE MAXIMUM EXTENT NOT PROHIBITED BY
APPLICABLE LAW, EACH PARTY HERETO HEREBY KNOWINGLY, VOLUNTARILY, AND
INTENTIONALLY WAIVES ALL RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
ACTION, SUIT, OR PROCEEDING, DIRECTLY OR INDIRECTLY, AT ANY TIME ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
     6.12 Survival. The representations, warranties and covenants of the parties
contained in this Agreement or in any certificate or other writing delivered
pursuant hereto or in connection herewith shall survive the Closing until
expiration of the applicable statute of limitations.
* * * * *

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned indicate their agreement to the terms
herein by the signatures below effective as of the date first written above.

            PURCHASER:
BULLDOG SUPER HOLDCO, INC.
(f/k/a BULLDOG SUPER HOLDCO, LLC)
      By:   /s/ David Phillips         Name:   David Phillips        Title:  
Vice President     

[Signature Page 1 of 4 to Securities Purchase Agreement]

 



--------------------------------------------------------------------------------



 



            SELLER:
ABRAMS BROTHERS, LLC
      By:   /s/ Jon Abrams         Name:   Jon Abrams        Title:   President 
   

[Signature Page 2 of 4 to Securities Purchase Agreement]

 



--------------------------------------------------------------------------------



 



            SELLER:
ARCHIPELAGO LEARNING, LLC
      By:   /s/ Timothy McEwen         Name:   Timothy McEwen        Title:  
President and Chief Executive Officer     

[Signature Page 3 of 4 to Securities Purchase Agreement]



 



--------------------------------------------------------------------------------



 



            SELLER:
RS CONSULTING, LLC
      By:   /s/ Ronald Schlosser         Name:   Ronald Schlosser       
Title:   Chairman     

[Signature Page 4 of 4 to Securities Purchase Agreement]

 



--------------------------------------------------------------------------------



 



SCHEDULE I

                  SELLER   NUMBER OF SHARES   PURCHASE PRICE
ABRAMS BROTHERS, LLC
    272,131     $ 5,050,489.97  
ARCHIPELAGO LEARNING, LLC
    656,882     $ 12,191,121.36  
RS CONSULTING, LLC
    32,166     $ 596,971.16  

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Form of Stock Power
STOCK POWER
     FOR VALUE RECEIVED, __________________ hereby sells, assigns and transfers
to Bulldog Super Holdco, LLC, a Delaware corporation (“Purchaser”), [_____]
shares of Series A Preferred Stock of Edline Holdings, Inc.
Dated: _______________, 2011

            [SELLER]
                 Name:           Title:        



 